Citation Nr: 1735210	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-23 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 23, 1975 to September 28, 1981 under honorable conditions, and from September 29, 1981 to April 10, 1985 under other than honorable conditions.  In regard to the latter period of service, a May 2004 administrative decision determined that such period of service is dishonorable for VA purposes.  Therefore, no compensation based on that period of service is payable.  See 38 C.F.R. § 3.12 (2016).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for left hip osteoarthritis, status post total hip replacement.  The scope of the claim has been expanded to encompass any left hip disorder, as shown on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).
 
In his June 2010 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  In a December 2014 letter, the Veteran was informed that his requested hearing had been scheduled for January 15, 2015.  The Veteran failed to appear for his scheduled hearing and has not provided good cause for his failure to appear.  Therefore, the Veteran's request for a Travel Board hearing remains withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board previously remanded this claim May 2015, and again in July 2016, for additional development.  Such development has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

A left hip disorder did not originate in service, was not manifest within one year of service, and is not otherwise etiologically related to the Veteran's active service.

CONCLUSION OF LAW

The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated June 2008.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) are associated with the claims file.  The evidence of record includes VA medical records and statements from the Veteran and from several of his acquaintances.  The July 2015 VA examination report and August 2016 addendum, reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination and addendum are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a May 2015 remand, the Board requested that certain VA treatment records be obtained and a VA examination be provided.  Some VA records were associated with the claims file.  A July 2015 VA examination was provided.  In a July 2016 remand, the Board directed that additional VA treatment records and an addendum opinion be obtained.  An addendum was obtained, additional VA records were associated with the claims file, and other records prior to a certain date were found not to exist.  The RO then issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks entitlement to service connection for a left hip disorder.  Specifically, the Veteran asserts that his left hip disorder resulted from parachute jumps with the 82nd Airborne Division at Fort Bragg, North Carolina during service.  In his May 2008 claim, the Veteran reported pain of two years, asserted that the onset of his left hip disorder was January 200,6 and stated that he began receiving medical treatment in March 2006.  He stated that he was told in 2008 by his treating VA physician that his ?hip was gone" and that his left hip would need to be replaced soon due to years of jumping out of airplanes during service.

The Veteran's DD 214 reflects that the Veteran received a Parachutist Badge and that his military occupational specialty (MOS) during service was a Unit Supply Specialist and Material Storage and Handling Specialist.

The Veteran's STRs are silent for any complaints, diagnosis, or treatment of a left hip disorder.  At discharge, there was a normal clinical evaluation of the lower extremities.

VA and private treatment records reflect a diagnosis of severe osteoarthritis of the left hip without evidence of acute injury.  In April 2008, the Veteran reported constant left hip pain with gradual onset beginning in approximately 2006.  An April 2008 x-ray impression was severe osteoarthritic changes of the left hip without evidence of acute injury.  He stated he had difficulty walking and standing up from a sitting position.  He was referred to physical therapy in May 2008, where he received a cane to aid him in walking.  In a May 2008 VA record, the Veteran reported hip pain of two years.  Image testing performed in June 2008 showed complete loss of the left hip joint space with subchondral sclerosis and subchondral cysts on both sides of the left hip joint.  The diagnosis was end stage arthritis of the left hip, and he was informed by his doctor that he would be a good candidate for a total left hip replacement.  In July 2008, the Veteran underwent a left hip replacement.  Following this surgery, VA treatment records from 2009 to 2015 continue to note a diagnosis of severe osteoarthritis of the left hip. 

In a 2008 statement, the Veteran's co-worker since 2007 recalled noticing the Veteran walking with a limp, whereby he advised the Veteran to see a doctor.  In a 2008 statement, the Veteran's fiancé stated that she had known the Veteran for four years and that the last two years had been difficult.  She recalled the Veteran encountering difficulty performing his job and functioning on a daily basis.  She stated the Veteran utilized a cane to help with his left hip pain and that the Veteran received a handicap decal for his car.

The Veteran was afforded a VA examination in July 2015.  The examiner noted a prior diagnosis of a left hip joint replacement in 2008.  The Veteran asserted his physician at the Atlanta VAMC informed him that his left hip pain was due to jumping out of airplanes for ten years during service.  He reported that upon separation from service, he experienced pain in his left hip every so often.  Following his June 2008 hip replacement, he stated that the pain in his left hip was no longer severe.  Image testing results showed mild degenerative joint disorder of the left hip.  The examiner opined that the Veteran's left hip disorder was less likely than not incurred in or caused by the Veteran's claimed in-service injury stating that the Veteran's STRs were silent for any complaints, diagnosis, or treatment of a left hip disorder and that the Veteran's post-service treatment records did not show complaints of left hip pain until approximately 20 years after separation from service.

In an August 2016 addendum to the July 2015 VA examination report, the examiner opined that it was less likely than not that the Veteran's left hip disorder was due to his parachute jumps during service.  The examiner explained that the Veteran's medical treatment records did not contain a history of any ligament tears or fractures to his left hip.  The examiner stated that medical research shows that an acute injury to a joint has immediate changes and does not require approximately 20 years to develop.  The examiner cited to medical literature which stated that ?Joint trauma affects all joint tissues to some degree" and that there "is a certain degree of immediate or irreversible damage, but the days and weeks after the injury represent the phase where damage progresses most rapidly."  The examiner also cited to medical literature which states that post-traumatic arthritis resulting from a joint injury manifests symptoms within 2 to 11 years.  The examiner concluded that based on medical literature, had the Veteran suffered from left hip post-traumatic arthritis due a joint injury from parachute jumps during service, his symptoms would have manifested within 2 to 11 years.  The examiner stated that the Veteran's medical treatment records and medical literature do not show a positive link between his left hip osteoarthritis and his parachuting in service, as the Veteran's left hip disorder was not diagnosed and treated until approximately 25 to 30 years after service.

After consideration of the entire record and the relevant law, the Board finds that service connection for a left hip disorder is not warranted.  There is a current disability of left hip arthritis.  See 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d at 1366.  Thus, the remaining question is whether this disorder manifested during service, within one year of service, or is otherwise related thereto.

First, the Board finds that the disorder did not manifest during service or within one year thereafter.  The Veteran's STRs contain no indication of an incident or injury involving his left hip.  The discharge examination noted a normal clinical evaluation of the lower extremities.  The Veteran also does not assert that his arthritis was diagnosed during active service.  Additionally, the evidence does not indicate chronic left hip disorder manifested within one year of discharge.  Likewise, the Veteran does not contend that the disorder began at that time.  Rather, he asserts, and the medical records support, that the pain began in 2005 or 2006.  A gap of over 20 years exists in the Veteran's treatment records from the Veteran's separation from service up until the first post-service medical record showing complaints of pain and treatment for a left hip disorder.  This period without treatment for a left hip disability is evidence that there has not been a continuity of symptoms.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Veteran also does not claim there have been continuous symptoms of his left hip.  As noted by the 2016 Board remand, the Veteran asserts that his pain began in the 2000s, and does not allege left hip pain during service or for years thereafter.  Thus, the Board finds that the Veteran's left hip disorder did not have its onset in active service or within the year after.

Second, the Board finds that the evidence indicates that the left hip disorder is not related to active service, to include the Veteran's parachute jumps during service.  In the August 2016 addendum to the July 2015 VA examination report, the examiner opined that the Veteran's left hip disorder was not due to his parachute jumps during service, as the Veteran had no history of a ligament tear or fracture to his left hip and that an acute injury to a joint has immediate changes and does not take over 20 years to develop.  The examiner further explained that had the Veteran suffered a joint injury to his left hip from parachute jumps during service, his symptoms of post-traumatic arthritis would have manifested within 2 to 11 years, rather than over 20 years, as with joint trauma, the phase where damage progresses most rapidly is within days and weeks following the trauma.  This conclusion is supported by the Veteran's reports of onset of pain over 20 years after service discharge which is verified by the medical records; this weighs against a nexus to active service.  See Mense, 1 Vet. App. at 356.  Thus, the Board finds that the Veteran's left hip disorder is not related to active service.

The Veteran has not asserted continuous pain since service, but he has opined that his current hip disorder is due to the parachute jumps during service.  Although a lay person is competent to give evidence about observable symptoms such as pain, the Veteran is not competent to provide such an etiological opinion regarding the development of a complex internal medical condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  This opinion is distinguished from providing a diagnosis regarding conditions capable of lay observation, such as varicose veins or ringing in the ears, and is also distinguishable from providing testimony regarding symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).

Although the Veteran contends that his treating physician at the Atlanta VAMC informed him that his left hip disorder was a result of his parachute jumps during service, there is no such statement in the record.  The Veteran's own account of what the treating physician told him is too attenuated to constitute competent medical evidence of a nexus between his left hip disorder and his active service.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, the Board reiterates that there is no competent medical opinion of record that indicates such a nexus.

Taking into account all the relevant evidence or record, the Board finds that the weight of the evidence is against the Veteran's claim of service connection for a left hip disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left hip disorder is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


